Appeal by the *836defendant from an amended judgment of the Supreme Court, Queens County (Plug, J.), rendered March 5, 1992, revoking a sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, after a hearing, and imposing an indeterminate sentence of imprisonment upon his previous conviction of attempted burglary in the second degree.
Ordered that the amended judgment is affirmed.
Contrary to the defendant’s position, the evidence adduced by the prosecution was not based entirely on improper hearsay. Rather, it included an admission by the defendant (i.e., an exception to the hearsay rule) to his probation officer that he had been discharged from the drug treatment program he had been required to successfully complete for failing to follow directions (see, People v Davis, 155 AD2d 610).
We have reviewed the defendant’s remaining contentions and conclude that they are without merit. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.